PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/594,754
Filing Date: 15 May 2017
Appellant(s): Puthillath et al.



__________________
Brenda D. Wentz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated August 17, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-12, 14-17, 19-22, 24, 25, 29, 33, 34, 36, and 37 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al.
Nagahama discloses a separable floor mat (i.e., appellant’s multi-component floor mat) comprising a mat body (i.e., appellant’s textile component) and a base (i.e., appellant’s base component), wherein said mat body comprises pile yarns implanted on the front surface of a base fabric (i.e., appellant’s first layer of pile carpet of face yarns tufted on a primary backing layer) and an elastomer backing (i.e., appellant’s second layer of rubber material) (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The elastomer backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer (i.e., binder), vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet, wherein the magnetized sheet may be laminated on an ordinary rubber sheet (col. 9, lines 23-29).  

In a preferred embodiment, to make the mat body, the starting pile fabric, comprising base fabric 1 implanted with pile yarns 2, is coated with an elastomer 4 containing magnetic particles backing (col. 5, lines 61-67, col. 10, lines 8-13, and Figures 1 and 2).  Said starting pile fabric 1, 2, 4 is cut to a desired size of 750 x 900 mm and adhered to an unvulcanized solid rubber sheet, wherein the backed fabric and the rubber sheet are vulcanized to form a frame-like thick portion of the rubber sheet 3 around the periphery of the pile fabric (col. 10, lines 8-18 and Figures 1 and 2).  Specifically, the thick frame portion has a width of about 40 mm (col. 10, lines 14-18), thereby forming a mat body 1, 2, 3, 4 (i.e., appellant’s textile component) having the dimensions of 790 x 940 mm.  The mat base 5 (i.e., appellant’s base component) is formed by molding the elastomer composition having dispersed magnetic particles into a sheet and cutting said sheet to a size nearly the same size as the starting fabric 1, 2, 4 of the mat body 1, 2, 3, 4 (i.e., 750 x 900 mm) (col. 10, lines 35-38).  Figure 2 shows the mat base 5 being approximately the same size as the starting pile fabric 1, 2, 4, while the entire mat body 1, 2, 3, 4 including the frame portion 3 is larger than said mat base 5.  In other words, Nagahama teaches an exemplary embodiment wherein the entire mat body 1, 2, 3, 4 including the frame portion, which is equivalent to appellant’s textile component, is 790 x 940 mm, while the mat base 5, which is 
Hence, Nagahama teaches the invention of claims 1, 3-8, 10-12, 14-17, 19, 20, 22, 24, 25, 29, and 37 with the exception that the textile component is at least 10% larger in length and width than the base component.  While Nagahama fails to explicitly teach the mat body is at least 10% larger in length and width than the mat base, the reference does teach a difference of about 5%.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the difference in size to at least 10%, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claims 1, 3-8, 10-12, 14-17, 19, 20, 22, 24, 25, 29, and 37 stand rejected as being obvious over the cited prior art. 
Regarding claim 9, while Nagahama is silent with respect to the pile face yarns being dyed, undyed, and/or printed, claim 9 is also rejected.  Specifically, the options “dyed and undyed,” as opposing options, encompass any and all yarns.  Hence, claim 9 stands rejected along with parent claim 1.
Regarding claim 21, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic 
Regarding claims 33 and 34, Nagahama teaches providing the claimed base component and textile component.  The magnetic attraction between the mat body and mat base of Nagahama meets applicant’s claimed alignment mechanism, wherein the mat body and mat base are aligned via the magnetic attraction.  Alternately, the smaller shape of the mat base can also be interpreted as an alignment mechanism, wherein the mat body is aligned with the mat base due to the frame of said mat body.  Hence, Nagahama teaches aligning the textile component with the base component and deploying said textile component onto said base component via magnetic attraction.  In other words, Nagahama teaches the features of claims 33 and 34 with the exception of the recited 10% larger size of the textile component.  However, as set forth above, said 10% size limitation is held to be obvious over the cited prior art.  Absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claims 33 and 34 stand rejected as being obvious over the cited prior art. 
Regarding independent claim 36, which differs from claim 1 by the addition of “at least one alignment and deployment mechanism.”  While Nagahama does explicitly teach an alignment or deployment mechanism, the reference teaches magnetic attraction between the textile component and base component, which, as discussed with claim 34 above, aids in aligning and deploying the floor mat.  Additionally, Nagahama teaches a frame around the edges of the mat body shaped to cover the upper surface of the base (col. 4, lines 7-26 and Figure 2).  Such a shaped frame can be interpreted as an alignment and deployment mechanism for correct placement and installation of the mat body on the base, wherein said base fits into a pocket (i.e., “configuration of reduced surface area”) formed by the frame on the underside of said mat body.  . 


(2) Response to Argument

Appellant states the rejection of the claims over Nagahama fail to teach the features of (a) the textile component is at least 10% larger in length and width than the base component, (b) the face yarns are dyed, undyed, and/or printed, and (c) the mat body or base has a functionally graded magnetic particle distribution (Brief, paragraph spanning pages 3-4).  To clarify, the rejection of record states Nagahama teaches the limitations of claim 1 with the exception of feature (a).  Features (b) and (c) are not recited in claim 1, but rather claims 9 and 21, respectively.  Additionally, it is noted that appellant does not present separate arguments regarding the features of claims 9 and 21.  
Appellant traverses the rejection of the claims by disagreeing that Figure 2 of Nagahama teaches a mat body larger in size than the base (Brief, page 4, 3rd paragraph).  Appellant cites Nagahama’s teaching that the base sheet is “cut into a size nearly the same as the size of the starting fabric of the mat body” (Brief, page 4, 3rd paragraph).  As such, appellant concludes “Nagahama fails to teach or consider the textile component (“fabric”) being larger in size than the base component (“sheet”) and a proper prima facie case of obviousness has not been made (Brief, page 4, 3rd paragraph).
In response, as set forth in the rejection and the Office’s response to arguments in the Final Rejection, Nagahama’s teaching is that the starting fabric of the mat body, not the mat 
Appellant submits that Figure 2 of Nagahama is “merely an alternate view of the Nagahama mat shown in Figure 1 provided for the purpose of showing how the layers are combined together” and “to illustrate the smooth back of its mat portion and is not provided to illustrate a textile component that is at least 10% larger in length and width than the base component” (Brief, page 5, 1st-3rd paragraphs and paragraph spanning pages 6-7).  In response, while the examiner respectfully disagrees with appellant’s assumptions of the purpose of Figure 2, it is noted that the rejection is not just based upon Figure 2, but rather the specific dimensions of the working example.  Namely, as set forth above, the reference teaches a working example wherein the mat body (i.e., appellant’s textile component) has a size of about 790 x 940 mm, 
Appellant argues the rejection is not a proper prima face case of obviousness since “the prior art fails to teach the problem or the source of the problem solved by the claimed invention, which appellant states is described in the specification, paragraphs [0101]-[0103] and Figures 9A-9E (Brief, paragraph spanning pages 5-6).  In response, said paragraphs do not actually describe any specific problem that is solved by the claimed invention.  Rather, said paragraphs describe installation methods for the multi-component floor mat and discuss features of direction of force, edge attachment means, alignment marks, and dragging.  Said paragraphs do not actually describe any problem or how said problem is solved by appellant’s floor mat having the claimed size differential between the mat body and base.  Since appellant has not elaborated in the Brief what said problem is and how the claimed invention having the recited 10% difference in size between components solves the problem, said argument appears to be unsupported and therefore, is found unpersuasive.    
Appellant submits that Nagahama does not teach “a first layer of tufted pile carpet formed by tufting face yarns through a primary backing layer” and that the reference actually teaches away from tufting face yarns through a primary backing (Brief, page 6, 1st paragraph – page 7, 1st paragraph).  Specifically, appellant cites Nagahama’s discussion of the prior art magnetic adhesion system for multi-component floor mats, wherein the reference states “In the case of a mat on which pile yarns are implanted, however, it is not possible to completely avoid the ruggedness caused by the stitching of pile yarns on the backing layer on the back surface of the fabric” (Nagahama, col. 3, lines 3-7).  Appellant concludes the reference “teaches away from 
Nagahama clearly teaches tufted primary backing fabrics are suitable for the mat body.  “The pile yarns can be studded [on the base fabric] by any known method such as tufting, sewing, embroidering, hooking or the like method” (col. 6, lines 49-55).  Additionally, the working example comprises a polyester nonwoven base fabric (i.e., primary backing) tufted with nylon yarns at a density of eight stitches/inch and eight gauges/inch (col. 9, lines 50-55).  Regarding Nagahama’s statement that ruggedness due to backstiches cannot be avoided with tufted pile fabrics, said statement is not a teaching away from using tufted pile yarns, as evidenced by the working example being tufted.  Rather, said statement is a description of a problem with the prior art floor mats that the Nagahama invention solves with their inventive magnetic multi-component tufted floor mat.  
In summary, the Nagahama reference explicitly teaches the features of claim 1 with the exception of the at least 10% size difference between the mat body (i.e., appellant’s textile component) and the base component.  Nagahama explicitly teaches the exemplary mat body, having a size of 790 x 940, is about 5% larger in width and length than the base component, having a size of 750 x 900.  Appellant has not actually traversed the obviousness of increasing the size differential from 5% to 10%.  Additionally, appellant has not shown any criticality for the range of at least 10% and the previously disclosed and claimed range of at least 5% (see at least the Brief Summary of the specification, sections [0006], [0008]-[0012] and original claim 1) would seem to allay any suggestion of criticality for the amended claim range of at least 10%.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Cheryl Juska/Primary Examiner
Art Unit 1789 
February 3, 2021                                                                                                                                                                                                       
Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.